 Case 1:17-cv-02960-NLH Document 32 Filed 10/23/20 Page 1 of 5 PageID: 2559



                   UNITED STATES DISTRICT COURT
                      DISTRICT OF NEW JERSEY
___________________________________
                                    :
TYSHEIM MURPHY,                     :
                                    :
          Petitioner,               :    Civ. No. 17-2960 (NLH)
                                    :
     v.                             :    OPINION
                                    :
                                    :
PATRICK NOGAN, et al.,              :
                                    :
          Respondents.              :
___________________________________:
APPEARANCES:

Tysheim Murphy
668462/719455C
East Jersey State Prison
1100 Woodbridge RD.
Rahway, NJ 07065
     Petitioner Pro se

Damon G. Tyner, Atlantic County Prosecutor
John J. Santoliquido, Assistant Prosecutor
Atlantic County Prosecutor’s Office
4997 Unami Blvd., Suite 2
PO Box 2002
Mays Landing, NJ 08330
     Attorneys for Respondents

HILLMAN, District Judge

     This matter comes before the Court on Petitioner Tysheim

Murphy’s second motion for an evidentiary hearing on two issues

presented in his Petition for Writ of Habeas Corpus under 28

U.S.C. § 2254.     ECF No. 30.   For the reasons that follow, the

Court will deny the motion for an evidentiary hearing without

prejudice.     Respondents are ordered to supplement their answer

to Ground Eight of the second amended habeas petition.
    Case 1:17-cv-02960-NLH Document 32 Filed 10/23/20 Page 2 of 5 PageID: 2560



I.     BACKGROUND

        Petitioner filed his original § 2254 petition on April 28,

2017.     ECF No. 1.      The Court administratively terminated the

petition as it was not on the correct form for habeas petitions

and Petitioner had not paid the filing fee.            ECF No. 3.

Petitioner paid the filing fee and submitted the second amended

petition on July 12, 2017. 1        ECF No. 7.    He also filed a motion

to stay the habeas proceedings while he exhausted his state

court remedies on his claim that his PCR counsel was

ineffective.       ECF No. 8.    The Court reopened the matter and

directed Respondents to file a response to the motion to stay

only.     ECF No. 10.     The motion to stay was denied on March 16,

2018.     ECF No. 16.

        On April 4, 2018, Petitioner filed a letter, docketed as a

Motion to Amend, asking for an extension of time to file a “more

comprehensive brief to better articulate all my issues . . . .”

ECF No. 17 at 1.       He subsequently filed a brief and exhibits on

June 19, 2018.       ECF No. 20.    The Court denied the Motion to

Amend.      ECF No. 22.

        On May 20, 2019, Petitioner filed a motion for an

evidentiary hearing on two issues: (1) whether trial counsel was




1 An amended petition had been received by the Clerk’s Office and
was inadvertently docketed under a new civil case number. See
ECF Nos. 5,6.

                                        2
 Case 1:17-cv-02960-NLH Document 32 Filed 10/23/20 Page 3 of 5 PageID: 2561



ineffective for failure to call or secure the presence of a

witness at trial; and (2) whether trial counsel mislead

Petitioner into believing the witness would be testifying at

trial, thereby inducing Petitioner to reject the plea offer.

ECF No. 24 at 5-6.     The Court denied the motion as premature

since Respondent had not yet been instructed to file a response.

ECF No. 27.

      The Court conducted its review under Habeas Rule 4 and

instructed Respondent to answer Grounds One through Eight and

Eighteen through Twenty-three of the second amended petition.

Id.   Respondents filed their answer on January 21, 2020, ECF No.

28, and Petitioner submitted his traverse on March 16, 2020, ECF

No. 29.    Petitioner renews his motion for an evidentiary

hearing.    ECF No. 30.

II.   DISCUSSION

      Petitioner requests an evidentiary hearing on two of his

asserted grounds for relief.       “In deciding whether to grant an

evidentiary hearing, a federal court must consider whether such

a hearing could enable an applicant to prove the petition's

factual allegations, which, if true, would entitle the applicant

to federal habeas relief.”      Schriro v. Landrigan, 550 U.S. 465,

474 (2007) (internal citation omitted).         With respect to any

claim adjudicated on the merits by a state court, the writ shall

not issue unless the adjudication of the claim

                                     3
 Case 1:17-cv-02960-NLH Document 32 Filed 10/23/20 Page 4 of 5 PageID: 2562



     (1) resulted in a decision that was contrary to, or
     involved an unreasonable application of, clearly
     established Federal law, as determined by the Supreme
     Court of the United States; or

     (2) resulted in a decision that was based on an
     unreasonable determination of the facts in light of the
     evidence presented in the State court proceeding.

28 U.S.C. § 2254(d).     “[W]hen the state-court record ‘precludes

habeas relief’ under the limitations of § 2254(d), a district

court is ‘not required to hold an evidentiary hearing.’”            Cullen

v. Pinholster, 563 U.S. 170, 183 (2011) (quoting Schriro, 550

U.S. at 474).

     The Court denies Petitioner’s motion for an evidentiary

hearing at this time because it believes further briefing is

necessary.   The Court requests that Respondents supplement their

answer to Petitioner’s claim under Ground Eight: “The defendant

was denied the effective assistance of counsel when defense

counsel misled the defendant with regards to the use of Amy

Curran as a defense witness thereby depriving him of the right

to making an informed decision about avoiding an extended term

and accepting a comparatively lenient plea agreement.”           The

answer cites the general Strickland standard without addressing

the more specific standard under Lafler v. Cooper, 566 U.S. 156

(2012).   Therefore, Respondents should submit further argument

to the Court, as well as any additional documents necessary to

support their argument.      See 28 U.S.C. § 2254 Rule 7(a)


                                     4
 Case 1:17-cv-02960-NLH Document 32 Filed 10/23/20 Page 5 of 5 PageID: 2563



(permitting the Court to direct the parties to submit additional

materials).

     Respondents shall supplement their answer within 21 days.

Petitioner may file a response within 21 days of receiving the

answer.

III. CONCLUSION

     For the foregoing reasons, the motion for an evidentiary

hearing is denied without prejudice.        Respondents are ordered to

supplement their answer to Ground Eight within 21 days.           An

appropriate order will be entered.

Dated: October 23, 2020                    s/ Noel L. Hillman
At Camden, New Jersey                    NOEL L. HILLMAN, U.S.D.J.




                                     5
